Citation Nr: 0403229	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  97-33 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.

2.  Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO).

Procedural history

The veteran served on honorable active duty from March 1965 to 
January 1968.  Service in Vietnam is indicated by the evidence 
of record.  The veteran also served from September 1977 to 
February 1983.  

In October 1996, the veteran filed claims of entitlement to 
service connection for PTSD and for peripheral neuropathy due to 
herbicide exposure.  In a March 1997 decision, service 
connection for PTSD was granted and assigned a 30 percent 
rating, effective October 31, 1996; service connection for 
peripheral neuropathy was denied.  The veteran filed a Notice of 
Disagreement (NOD) in April 1997, and the appeal was perfected 
with the timely submission of the veteran's substantive appeal 
in December 1997.

The March 1997 RO decision included a denial of service 
connection for peripheral neuropathy due to herbicide exposure.  
The veteran disagreed with that denial in April 1997 and 
submitted a Substantive Appeal in June 1997.

In August 2000, the Board remanded this case for additional 
evidentiary development, which was accomplished.  In October 
2003, the RO increased the assigned rating for PTSD to 50 
percent, effective October 31, 1996.  The RO again denied 
service connection for peripheral neuropathy. 

It appears that the veteran's representative was not aware of 
the recent increase in the disability rating assigned for PTSD.  
Both the November 2003 VA Form 646 submitted by the veteran's 
local representative and a January 2004 brief submitted by the 
national representative refer to the veteran being assigned a 30 
percent rating.  His national representative has contended that 
a 100 percent rating is warranted.  The veteran himself has not 
commented on the increase.  In any event, applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it follows 
that a claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of the veteran's entitlement to service connection for 
peripheral neuropathy will be addressed in the REMAND section of 
this decision.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required by him.

Issues not on appeal

In the March 1997 rating decision, the RO also denied a claim of 
entitlement to non service-connected pension benefits on an 
extraschedular basis.  The veteran subsequently filed a timely 
NOD, and in June 1997 the RO issued a Statement of the Case.  
However, the veteran did not submit a timely Substantive Appeal 
as to that issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  The matter of the veteran's 
entitlement to non service-connected pension benefits is 
therefore not before the Board on appeal.

In a March 1999 rating decision, the RO denied entitlement to a 
total rating based on individual unemployability due to service-
connected disability.  It does not appear that the veteran filed 
a NOD as to that decision, and that matter is also not before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[a NOD initiates appellate review in the VA administrative 
adjudication process].  


FINDING OF FACT

The veteran's PTSD is manifested by concrete thinking, impulse 
control problems and constricted affect, and by complaints of 
intrusive thoughts, recurrent dreams, and avoidant behavior.


CONCLUSION OF LAW

The criteria for an increased rating for service connected PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for service-
connected PTSD, currently evaluated as 50 percent disabling

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for 
VA benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions of 
the VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds that 
the development of this issue has proceeded in accordance with 
the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context of 
the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
1997 rating decisions, by the June 1997 SOC, by the January 2001 
Board remand, and by the October 2003 supplemental statement of 
the case (SSOC) and of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in October 
2002, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the October 2002 letter as to what evidence he was 
required to provide and what evidence VA would attempt to obtain 
on his behalf.  The letter explained that VA would make 
reasonable efforts to help him get records relevant to his 
claim.  The veteran was notified specifically of the information 
required of him.  He was provided a VA Form 21-4142 and was 
asked to provide the names and address of all doctors and 
medical facilities that have treated him.  The veteran was 
notified specifically of the information VA would attempt to 
obtain on his behalf.  He was informed that VA would attempt to 
obtain records from any doctors or medical facilities he 
identified.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and medical 
or lay evidence, not previously provided to VA that was 
necessary to substantiate his claim, and they properly indicated 
which portion of that information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The Board notes that while the 
October 2002 letter requested a response within 30 days, and the 
October 2003 SSOC within 60 days, they also expressly advised 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).

The Board also notes that the SSOC was issued on October 6, 
2003, prior to the expiration of the one-year period following 
the October 23, 2002 notification of the evidence necessary to 
substantiate his claim.  However, this does not render the RO's 
notice invalid or inadequate.  Cf. Paralyzed Veterans of 
America, et al. v. Secretary of Department of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C. § ____), 
made effective from November 9, 2000, specifically addresses his 
matter and provides that nothing in paragraph (1) of 38 U.S.C.A. 
§ 5103 shall be construed to prohibit VA from making a decision 
on a claim before the expiration of the one-year period cited in 
that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, he was properly notified of his statutory rights.

The Board also notes that the initial rating decision in this 
case was rendered prior to the enactment of the VCAA on November 
9, 2000, and that the decision of the Court in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) is therefore 
not for application.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.

In particular, the veteran was afforded a VA social and 
industrial survey in July 2003, and VA psychiatric examinations 
in February 1997, April 2003 and July 2003.  Additionally, the 
RO requested and obtained the veteran's VA treatment records and 
medical records from the Social Security Administration (SSA).  
There is no indication that any records exist that have not been 
obtained.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran has been ably represented by his service 
organization, and he and his spouse testified at a personal 
hearing which was conducted by an RO hearing officer at the VA 
satellite office in Sacramento, California in September 1997. 

Accordingly, the Board will proceed to a decision on the merits 
as to the increased rating issue.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during 
military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability 
is of primary concern].  In Fenderson, the Court also discussed 
the concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.



Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule dealing 
with mental disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary did 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
revised statutory or regulatory provisions may not be applied to 
any time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan v. West, 12 
Vet. App. 55, 57 (1998), vacated on other grounds by 251 F.3d 
166 (Fed. Cir. 1999).  

As described in the Introduction, the initial claim dates from 
October 1996, with service connection granted in March 1997.  
This appeal stems from the initial assignment of a disability 
rating.  The veteran's disability will be evaluated under both 
versions of the schedular criteria to determine which, if 
either, is more favorable.

The Board finds that the former schedular criteria are more 
favorable to the veteran in this case because the current 
criteria contain more rigorous and specific standards for 
evaluating mental illness, many of which are not met in this 
case.  In addition, the former rating criteria are stated in the 
disjunctive.  In other words, under the former rating criteria, 
only one of the disjunctive requirements must be met in order 
for the increased rating to be assigned, whereas with the 
current rating criteria, the evidence must prove that the rating 
criteria as a whole are satisfied, nearly approximated, or about 
as equally satisfied as the criteria for the lower rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).  As will be 
discussed by the Board  below, this is to the veteran's 
advantage. The Board concludes that application of the older 
regulatory criteria yields a more favorable result for the 
veteran.

The Board notes that, although VAOPGCPREC 3-2000 prohibits the 
application of the current schedular criteria prior to their 
effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate, 
primarily because it pertains specifically to psychiatric 
disorder diagnosed in the veteran's case (PTSD).  However, with 
the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code would 
not produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Specific schedular criteria

Prior to November 7, 1996, the VA Schedule read as follows: 

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70% Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10 % Emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term "definite" 
in a manner that would quantify the degree of impairment.  In a 
subsequent opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The 
Board is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 2002).

Also, under former 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a substantially 
gainful occupation, the mental disorder was to be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  Although this subsection of the regulation has 
been repealed, it was in effect at the time that the veteran 
brought his claim, and it is therefore applicable here, pursuant 
to Karnas.

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

70% Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with life, 
no more than everyday problems or concerns (e.g., an occasional 
argument with family members). GAF scores ranging between 71 and 
80 reflect that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships. 
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats 
up other children, is defiant at home, and is failing at 
school). A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability to 
function in almost all areas. A score of 11 to 20 denotes some 
danger of hurting one's self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal personal 
hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute). A GAF score 
of 1 to 10 is assigned when the person is in persistent danger 
of severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Words such as "mild," "considerable," and "severe" are not 
defined in the VA Schedule for Rating Disabilities or in the 
DSM-IV.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

Schedular rating

The Board has carefully reviewed the evidence of record.  It has 
been contended by and on behalf of the veteran, in essence, that 
his PTSD symptomatology, which is currently evaluated as 50 
percent disabling, is in fact more severe than is reflected by 
that rating.  

The report of the February 1997 VA PTSD examination does not 
show that the veteran's PTSD was productive of severe industrial 
impairment.  To the contrary, this report shows that he was 
well-groomed and was dressed appropriately.  His mood was 
pleasant and cooperative, and his affect was appropriate to the 
occasion.  There was no evidence of sadness, tearing, anger, or 
irritability even as he described his Vietnam experiences.  He 
was described as engaging, and appeared to have relatively good 
object relations.  He denied hallucinations.  His thought 
content was without evidence of psychotic thinking or first rank 
symptoms, and he denied obsessions, compulsions, or ritualistic 
behavior; he also denied suicidal or homicidal ideation.  He was 
oriented as to time place, and person.  

The Board notes that this report does indicate that the veteran 
exhibited symptoms of impairment due to PTSD.  He cited 
intrusive thoughts and recurrent dreams, and described avoidant 
behavior and symptoms of increased arousal.  While his speech 
was inflective and without speech lag, it was also at times 
mildly pressured.  His thought processes were scattered, and at 
times he was overly specific and concrete in his thinking.  
These symptoms, however, are not productive of such impairment 
as to be described as severe; rather, he was properly groomed 
and dressed, exhibited appropriate affect, was oriented times 
three, and was pleasant and cooperative, and in fact was 
described by the examiner as "engaging."  The absence of 
symptoms productive of severe impairment is reflected by the GAF 
score of 57 furnished by the examiner, with the finding that 
there was moderate difficulty in social and occupational 
functioning due to PTSD; as noted above, a GAF score ranging 
between 51 and 60 reflects only moderate symptoms.

The report of the April 2003 VA PTSD examination likewise does 
not demonstrate that the veteran's symptoms could be 
characterized as severe in nature.  In addition, the report of a 
VA examination dated in July 2003, following completion of a 
social and industrial survey, contains findings virtually 
identical to those presented in April 2003.  

The reports of these examinations show that the veteran was 
casually attired.  He was deemed able to manage activities of 
daily living.  His speech was generally logical and he was 
responsive to the examiner's questions and comments.  There was 
no evidence of hallucinations or delusions, and he was not seen 
as a danger to himself or others.  He was alert and oriented as 
to time, person, place, and situation.  

The examiner in April 2003 also noted that the veteran was 
depressed and exhibited constricted affect, with a rate and flow 
of speech that was generally a little bit slower than normal 
limits; the examiner in July 2003, however, found that the 
veteran's mood at that time was not as constricted as it had 
been in April 2003.  While each report indicates a GAF score of 
48, which represents serious impairment, and indicates a finding 
that the veteran's PTSD was severe, it must be noted that these 
reports show that this disability was not seen as sufficient in 
itself to keep the veteran from gainful employment, although it 
would have a severe effect and he would be limited as to what 
work he could have.  It must also be emphasized that the fact 
that the veteran was oriented times four, was appropriately 
dressed, had speech that was generally logical, and was able to 
manage daily living activities, leads the Board to find that the 
symptoms shown by the veteran in April 2003 and July 2003 were 
productive of less than severe industrial impairment.

The report of the July 2003 VA social and industrial survey 
again notes that the veteran was casually dressed, and was clean 
and well groomed.  His speech was logical and was responsive to 
the examiner's questions, with a normal rate and flow of speech.  
The examiner noted that the veteran had apparent impulse control 
difficulties, but opined that the veteran's industrial 
impairment was moderate, and that his social impairment was mild 
to moderate.  This report does not provide a basis for finding 
that the veteran's PTSD symptoms were productive of severe 
industrial impairment.

As noted above, the Board has determined that the rating 
criteria that were in affect prior to November 7, 1996, are more 
favorable to the veteran.  Even if the Board had determined that 
the criteria that became effective on November 7, 1996, were 
more favorable to the veteran, the evidence would still not 
demonstrate that a rating in excess of 50 percent could be 
awarded.  As discussed above, a 70 percent rating can be 
assigned under the present criteria for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Such 
deficiencies are identified as suicidal ideation; obsessional 
rituals; intermittently impaired speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  

The reports of the VA PTSD examinations dated in February 1997, 
April 2003 and July 2003, as well as the report of the July 2003 
social and industrial survey, do not show that the veteran 
exhibited deficiencies in any of the areas enumerated in the 
current rating criteria as warranting the assignment of a 70 
percent rating.  He was consistently described as well groomed 
and appropriately dressed, with suicidal ideation and 
obsessional behavior denied.  His speech, other than being at a 
slower rate in April 2003, was otherwise normal and appropriate.  
These reports also show that there were no obsessional rituals, 
and that he was oriented in all spheres.  Assignment of a 
disability rating greater than the 50 percent evaluation 
currently in effect would not be warranted under the criteria 
that became effective on November 7, 1996.

For many of the reasons stated, the criteria for the assignment 
of a 100 percent rating are not met or even approximated under 
either the former or present schedular criteria.  
The evidence simply does not demonstrate total impairment, 
totally incapacitating psychiatric symptoms or any of the other 
criteria required for the assignment of a 100 percent rating.  
As discussed above, the veteran's GAF scores, which are 
consistent with the other evidence of record, demonstrate 
moderate impairment.   

The veteran's representative suggested, in the January 2004 
brief, that the veteran "is incapable of performing substantial 
gainful employment in the labor market" due to his PTSD.  Noting 
the disjunctive provisions of the former version of Diagnostic 
Code 9411, he suggests that a 100 percent rating is appropriate 
under such circumstances.  The representative did not offer 
specific argument as to this point.  

Of record is a very detailed July 2003 VA Social and Industrial 
Survey which was generated in response to the Board's August 
2000 remand.  The veteran's employment history after his first 
period of enlistment shows that he held a number of jobs, 
including mechanic, labor and machinist.  He served during a 
second period of enlistment from 1977 to 1983, after which he 
worked as a laborer for a couple of years.  From 1986 to 1994 he 
was employed as an apartment manager for several complexes; he 
evidently changed jobs because he was offered higher pay.  He 
fell off a ladder and injured himself and sued his employer.  In 
1995, he tried to work as a clerk in a Seven-eleven store, "but 
quit due to his physical pain".  The VA social worker also noted 
"a long history of alcohol dependence".

Although the VA social worker noted that the veteran's PTSD 
impacted his employability, "veteran's industrial impairment 
[due to PTSD] is moderate.  He may not be employable at this 
time, but it is more likely than not related to his medical 
problems than to his PTSD." 
 
 In addition, the April 2003 VA examiner specifically indicated 
that the veteran's PTSD was not severe enough to prevent gainful 
employment.  The same examiner in July 2003, with the benefit of 
the VA Social and Industrial Survey report, stated "The PTSD is 
severe, but is not seen as sufficient in itself to keep this 
veteran from gainful employment."

Based on this evidence, the Board concludes that a preponderance 
of the evidence is against a finding that the veteran is 
demonstrably unable to obtain or retain employment due to his 
service-connected PTSD, as is required under the former 
schedular criteria.  Both the veteran's own reported work 
history and the conclusions of recent VA examiners point to a 
physical cause as the main source of his current unemployment.  
In so concluding, the Board does not mean to downplay the 
effects of the veteran's service-connected PTSD on his 
employability.  However, although there is no question that the 
veteran experiences problems in the workplace due to his 
service-connected PTSD this is specifically contemplated in the 
currently assigned 50 percent disability rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  For these reasons the Board declines to grant a 100 
percent rating under the provisions of the former schedular 
criteria as requested by the veteran's accredited 
representative.  

In summary, for the reasons stated above, the Board finds that a 
preponderance of the evidence is against a conclusion that the 
veteran's PTSD warrants an increased rating; rather, the Board 
concludes that the current 50 percent rating most closely 
approximates the level of symptomatology reported.  The 
veteran's claim of entitlement to an increased rating for PTSD 
is accordingly denied.

Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether the  assigned staged 
ratings are appropriate in this case.

In this case, the medical evidence of record appears to support 
the proposition that the veteran's service-connected PTSD has 
not changed appreciably since he filed his claim for service 
connection in October 1996.  The medical evidence, and in 
particular the examination reports and report of social and 
industrial survey discussed above, does not indicate symptoms 
that would approximate a rating higher than 50 percent at any 
time during the period of time under consideration.  Based on 
the evidence, the Board finds that a 50 percent disability 
rating was properly assigned for the entire period.

In summary, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased rating for 
his service-connected PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.




REMAND

2.  Entitlement to service connection for peripheral neuropathy
 due to herbicide exposure

After having reviewed the VA claims folder, the Board believes 
that a remand of this issue is necessary.

Analysis

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to assist provisions 
enacted by the VCAA.  These have been discussed above.

Medical records indicate the possible manifestation of 
peripheral neuropathy.  The report of a private neurological 
evaluation, dated in February 1996, indicates impressions to 
include the possibility of "some early" peripheral neuropathy.  
In addition, the evidence shows that the veteran's active duty 
included service in Vietnam.  

The veteran has not been afforded a VA examination as to whether 
any peripheral neuropathy that may in fact be manifested is 
related to his period of active service.  See Combee v. Brown, 
34 F.3d  1039 (Fed. Cir. 1994) [veteran not precluded from 
presenting proof of direct service connection even though his 
disability is not among statutorily enumerated conditions 
presumed to be service connection, since presumption not sole 
method for showing causation].  See also Charles v. Principi, 16 
Vet. App. 370, 374 (2003) [VA must assist veteran by obtaining 
nexus opinion where evidence of a current disability and an 
association between that disability and active service are 
shown].  The Board is accordingly of the opinion that its duty 
to assist warrants further development of this claim, in the 
form of a nexus opinion.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be accorded a VA 
neurological examination.  The veteran's VA 
claims folder is to be made available to the 
examiner in connection with the examination.
The examiner should (1) identify whether peripheral 
neuropathy is currently manifested and (2) if so, 
whether such peripheral neuropathy is related to the 
veteran's military service, to include but not 
necessarily limited to exposure to herbicides in 
Vietnam.  If there is a more likely cause for any 
peripheral neuropathy, this should be specifically 
identified.  The report of the examination should be 
associated with the veteran's VA claims folder.  

2.  After undertaking any additional 
development that it deems appropriate, VBA 
should readjudicate the issue remaining on 
appeal.  If the decision remains unfavorable 
to the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided the SSOC, and an appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs expeditious handling of all 
cases that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


                  ______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



